DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharoni et al., U.S. Patent Number 11,399,253 B2, in view of West et al., U.S. Patent Publication Number 2017/0068323 A1, further in view of Thagadar et al., U.S. Patent Publication Number 2019/0042182 A1.

Regarding claim 1, Aharoni discloses an apparatus comprising: at least one processor (210, processing circuitry); and at least one memory (220, memory) including computer program code (225, code), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: provide first virtual content for presentation to a user via a user device, wherein the first virtual content is associated with a first space for user navigation at a first scale based on user position and comprises one or more first virtual objects (col. 4, lines 46-49, realities projected to a user, in which at least a portion of the environment presented to a user is virtual; col. 9, lines 11-12, person A 110 and person B 120 in first space, in AR construction, virtual representation as avatars 110’ and 120’ of persons 110 and 120; col. 7, lines 38-40, the spatial parameters of a first space are determined, Examiner interprets spatial parameters as first scale), at least one of the first virtual objects comprising one or more virtual objects having respective audio signals (col. 7, lines 63-66, vocal spatial parameter is determined based on the energy of the sound detected by an applicable audio source in the first space, i.e. a sound may by the person A 110 or the person B 120 that is detected) and at least another one of the first virtual objects representing a second space, wherein the second space is a virtual space, into which the user can transition from the first space (col. 5, lines 44-45, audio captured at the first space and teleported to the second space; col. 8, lines 35-37, receiving spatial parameters of the second space; 60-62, audio data destined for teleporting in the second space is received, for example, from a system deployed in a first space), the representation having an associated second scale, smaller or larger than the first scale, for user navigation within the second space and comprising one or more second virtual objects having respective audio signals audible from outside of the second space (col. 5, lines 56-59, the audio teleported and projected to any or all of the persons A, B or C is modified such that each modified audio reflects the visual representation shown in the space); determine based on user position whether at least part of the user is within the first space or within the second space (col. 10, lines 43-49, determining the desired locations for each sound source within the second space, determining the orientation of the sound sources with respect to each other as well as with respect to the listener, Examiner interprets sound source as user receiving or emitting sound); and dependent on the determination, modify the audio signal of one or more of the first virtual objects or second virtual objects audible from the other one of the first space and the second space (col. 8, lines 14-17, metadata may be used to adjust the audio for projection at the second space in order to reflect the relative orientation and positions of the sound sources at the location of origin of the sounds; col. 5, lines 56-59, the audio teleported and projected to any or all of the persons A, B or C is modified such that each modified audio reflects the visual representation shown in the space; col. 6, lines 46-60, capture sounds at the location in which the spatial audio preserver is deployed, sounds captured by the microphone arrays are utilized to enable modification of sounds so as to recreate the sound experience at a first space in a second space).
However it is noted that Aharoni fails to specifically disclose the second space as a miniature representation and modifying the audio signal of one or more of the first virtual objects or second virtual objects audible from the other one of the first space and the second space such that the magnitude of the one or more of the first virtual objects or the second virtual objects is either reduced or increased based on the second scale being respectively smaller or larger than that of the first scale, wherein an amount of magnitude reduction or magnitude increase is based at least partly on a scale of the other space.

 West discloses provide first virtual content for presentation to a user via a user device (paragraph 0032, the user experiences a virtual environment or augmented reality content while wearing the HMD; providing AR content or complete visual experience for the user 100), wherein the first virtual content is associated with a first space for user navigation at a first scale based on user position and comprises one or more first virtual objects (paragraph 0029, the user navigates and operates within the full virtual environment, Examiner interprets full virtual environment as first space),  and at least another one of the first virtual objects representing a miniature representation of a second space, wherein the second space is a virtual space, into which the user can transition from the first space (paragraph 0073, the mini-board 302 may be used to teleport the user around the virtual environment, the virtual mini-board module then moves the mini-avatar to the second location and updates the view of the environment for the user 100, e.g. based on the new location and orientation of the mini-avatar), the miniature representation having an associated second scale, smaller or larger than the first scale, for user navigation within the second space and comprising one or more second virtual objects (figures 3A and 3B; paragraph 0041, the mini-board is an active, miniature representation, e.g. scaled, of a region of the virtual environment, the mini-board displays active, miniature 3D object representative of the larger object within the user’s surrounding virtual environment; figure 7, paragraph 0066, mini-board include multiple mini-objects representative of objects in the virtual environment). 
	However, it is noted both Aharoni and West fail to disclose modifying the audio signal of one or more of the first virtual objects or second virtual objects audible from the other one of the first space and the second space such that the magnitude of the one or more of the first virtual objects or the second virtual objects is either reduced or increased based on the second scale being respectively smaller or larger than that of the first scale, wherein an amount of magnitude reduction or magnitude increase is based at least partly on a scale of the other space.
Thagadur discloses a first space for user navigation at a first scale based on user position and comprises one or more first virtual objects (paragraph 0150, dynamic adjustment of spatialized audio based on “real world” or “virtual” position changes, such a dynamic adjustment of spatialized audio may result in an improved and more immersive listening experience), determine based on user position whether at least part of the user is within the first space or within the second space (paragraph 0026, generate sensor data indicative of a position of a user within a visual environment generated by the multimedia device, such as a virtualized environment); and dependent on the determination, modify the audio signal of one or more of the first virtual objects or second virtual objects audible from the other one of the first space and the second space, such that the magnitude of the one or more of the first virtual objects or the second virtual objects is either reduced or increased based on the second scale being respectively smaller or larger than that of the first scale, wherein an amount of magnitude reduction or magnitude increase is based at least partly on a scale of the other space (paragraph 0027, the multimedia device may generate the first version of the spatialized audio signal by modifying the spatialized audio signal to account for the first position, for example, if the first position is to the left of an origin, the spatialized audio may be modified such that one or more sounds associated with the spatialized audio signal are perceived as coming from a particular direction or distance based on the first position within the visual environment; paragraph 0040); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the AR/VR miniature representation with virtual objects that allows a user to teleport as disclosed by West, in the interaction preservation upon teleportation as disclosed by Aharoni, to mimic the varying acoustic characteristics of different spaces or distances of sounds heard by a person to reflect reality.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include in the simulation of sound as disclosed by Schroeder in the AR/VR environment, the spatialized audio signals as disclosed by Thagadur, to generate spatialized audio signals that compensate for navigation movement within a visual environment so that the spatialized audio match movement vectors in a visual environment which may enable an improved and more immersive user experience with respect to the visual environment as disclosed by Thagadur.

Regarding claim 2, Aharoni discloses wherein responsive to determining that at least part of the user is within the first space, the audio signal of the one or more second virtual objects of the second space are modified (figures 1, 5 and 7;col. 10, line 66 – col. 11, line 1, the desired positions and orientations of the sound sources are determined); such that their magnitude is scaled down or up by a factor based at least partly on a distance of one or more of said second virtual objects to a virtual space reference position at the second scale (col. 11, lines 14-17, sound is rendered based on the received audio data and adjusted according to the spatial parameters of the second space as well as the desired positions of the sound sources in the second space).
Thagadur discloses responsive to determining that at least part of the user is within the first space, the audio signal of the one or more second virtual objects of the second space are modified such that their magnitude is scaled down or up by a factor based at least partly on a distance of one or more of said second virtual objects to a virtual space reference position at the second scale (paragraph 0040, generate output spatialized audio signals that account for movement of a user in an audio/visual environment; paragraph 0043, may retrieve a set of audio adjustment values , the second version of the spatialized audio may account for a change to a sound, e.g. an audio object of the sound field, based on the change in position; paragraphs 0071-0072, translation matrix includes a plurality of scaling factors, each of the scaling factors may correspond to and may be multiplied by a HOA coefficient of the HOA signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention including the rational as above claim 1, to further include as disclosed by Thagadur the spatialized audio magnitude scaled up or down based on a reference position, i.e. movement of user, to enable user perception of a change in a direction or distance of the sound field relative to the user based navigating from first position to second location.

Regarding claim 3, Thagadur discloses wherein the magnitude is reduced or increased by a factor based at least partly on the distance of a single second virtual object to the virtual space reference position  (paragraph 0043, spatialized audio signal may enable user perception of a change in a direction or a distance of the sound field).

Regarding claim 4, Aharoni discloses wherein the single second virtual object is selected as the second virtual object that is nearest to the user position (col. 9, lines 19-20, the avatar 120’ is closer to the person C and at a different spatial orientation).
 
Regarding claim 5, Aharoni discloses col. 5, lines 17-21, sound generated by the person is further affected by the distinctive characteristics of the space, the position and orientation of the person relative to walls or other surfaces from which sound waves may bounce.
However it is noted that Aharoni fails to disclose wherein the virtual space reference position is on a boundary of the second space.
West discloses wherein the virtual space reference position in on a boundary of the second space (paragraph 0050, a boundary of the region within the larger environment defines the objects which appear on the min-board, e.g. as mini-objects; paragraph 0052, the boundary of the region maybe identified to the user within the virtual environment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the distinctive characteristics of the spaces as disclosed by Aharoni, the virtual space reference position on a boundary of the second space, to produce sound that travels differently within spaces depending on a persons orientation relative to the walls or boundaries of the space.

Regarding claim 6, it is noted that Aharoni and West fail to disclose wherein the magnitude is reduced or increased by a factor based on the distance of the one or more second virtual objects to the second space reference position at the second scale plus the distance between the user position and the second space reference position at the first scale.
Thagadur discloses wherein the magnitude is reduced or increased by a factor based on the distance of the one or more second virtual objects to the second space reference position at the second scale plus the distance between the user position and the second space reference position at the first scale (Paragraph 0069, translation operator B.sub.n′m′,nm(k) represents the scaling (or weighting) applied to the HOA signal c.sub.nm(k) of the order n and the suborder m and at the original position to obtain the modified HOA signal, c′.sub.n′m′(k) of an order n′ and a suborder m′ and at the translated position; Paragraph 0076, After the second version of the spatialized audio signal 148 is generated, the multimedia device 100 may output second audio output based on the second version of the spatialized audio signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the spatialized audio as disclosed by Aharoni, the increasing or decreasing based on a factor for scaling the audio signal based on change in direction or distance as disclosed by Thagdur, to provide spatialized audio with reduced processing resources used to generate different versions of the spatialized audio signal using adjustment values or scaling factors.

Regarding claim 7, it is noted that Aharoni and West fail to disclose wherein responsive to determining that at least part of the user is within the second space, the audio signal of the one or more first virtual objects in the first space is modified such that its magnitude is reduced or increased based at least in part on the distance between the user position and the one or more first virtual objects in the first space at the first scale and a second scale multiplier.
Thagadur discloses wherein the magnitude is reduced or increased by a factor based on the distance of the one or more second virtual objects to the second space reference position at the second scale plus the distance between the user position and the second space reference position at the first scale (Paragraph 0069, translation operator B.sub.n′m′,nm(k) represents the scaling (or weighting) applied to the HOA signal c.sub.nm(k) of the order n and the suborder m and at the original position to obtain the modified HOA signal, c′.sub.n′m′(k) of an order n′ and a suborder m′ and at the translated position; Paragraph 0076, After the second version of the spatialized audio signal 148 is generated, the multimedia device 100 may output second audio output based on the second version of the spatialized audio signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the spatialized audio as disclosed by Aharoni, the increasing or decreasing based on a factor for scaling the audio signal based on change in direction or distance as disclosed by Thagadur, to provide spatialized audio with reduced processing resources used to generate different versions of the spatialized audio signal using adjustment values or scaling factors.

Regarding claim 8, Thagadur discloses wherein the magnitude is reduced or increased by a factor substantially equal to the distance between the user position and the one or more first virtual objects in the first space at the first scale multiplied by the second scale multiplier (paragraph 0071, the translation matrix includes a number of scaling factors, or scale values, each of the scaling factors may correspond to and be multiplied by a HOA coefficient of the HOA signal; paragraph 0072, represents a vector of the HOA signal at the original position and c’ represents a vector of the new HOA signal at the translated position).

Regarding claim 9, Thagadur discloses wherein responsive to determining that only part of the user is within the second space, the apparatus is configured to reduce or increase the magnitude by a smaller amount than if the user was determined to be entirely within the second space (paragraph 0085, figure 2 illustrates five positions of the user and the audio object as the user navigates through the visual environment, each user movement may have an audio frame associated with the user movement; .

Regarding claim 10, Thagadur discloses wherein the apparatus is configured such that the amount of reduction or increase changes gradually as more of the user is determined to be within the second space (paragraph 0086, the translation index values may be linear, exponential or logarithmic values; ).

Regarding claim 11, it is noted that Aharoni and West fail to discloses determining that the user is transitioning between the first space and the second space, the apparatus is configured to modify translational movement perceived by the user via the user device such that the scale of the other space is gradually applied based on how much of the user is within the space to which the user is transitioning.
Thagadur discloses wherein responsive to determining that the user is transitioning between the first space and the second space, the apparatus is configured to modify translational movement perceived by the user via the user device such that the scale of the other space is gradually applied based on how much of the user is within the space to which the user is transitioning (paragraph 0046, the sets of audio adjustment values maybe indexed by the translation index values; for example a set of audio adjustment values that corresponds to a translation of 2 centimeters may have a translation value of 2 centimeters). 

Regarding claim 12, Aharoni discloses wherein the first virtual content comprises augmented or mixed reality content for presentation to a user via the user device (col. 10, lines 25, the AR setup visually represented by the second space).

Regarding claim 13, Aharoni discloses wherein the first space is a real-world space (col. 10, lines 20-22, the first space reflects the actual environment in which the audio is captured).

Regarding claims 14-19, they are rejected based upon similar rational as above claims 1-6, respectively.  Aharoni further discloses a method (col. 2, lines 4-21).

Regarding claim 20, it is rejected based upon similar rational as above claim 1.  Aharoni further discloses a non-transitory computer readable medium comprising program instructions stored thereon (col. 2, lines 22-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schroeder et al., U.S. Patent Number 11,197,119 B1

	Schroeder discloses col. 1, line 63- col. 2, line 8, a user, or virtual user, navigates a real-world, or virtual, environment listening to synthesized audio signals and one or more second virtual objects having respective audio signals audible from outside of the second space (figure 1; col. 15, 28-37, AR/MR scenarios, wherein addition sound information is added to the sound in a listener’s actual real-world environment to accurately simulate the presence of a “virtual” sound source that is not actually present in the listener’s real-world environment; the virtual sound may comprise a human voice, another “virtual” person in the virtual room environment, a musical instrument, footsteps, etc.); determine based on user position whether at least part of the user is within the first space or within the second space (col. 12, lines 16-18, determines a first location of a first detector in the room; this may be thought of, e.g., as the location of the listener in the room); 

and dependent on the determination, modify the audio signal of one or more of the first virtual objects or second virtual objects audible from the other one of the first space and the second space (figure 1 and 6; col. 10, lines 1-5, determine whether the sound detector is occluded in some way, e.g. blocked from being able to receive incoming sound rays by some other plane or surface in the room model between the detector and the path of an incoming ray; lines 28-48, determine whether the current ray has traveled through a portal in the room and into another room or outdoor space; if the ray has traveled through some portal in the room model, cause the ray to travel into the next room or portion of the room model that it has entered into by passing through the portal; col. 17, lines 42-46, may read the sound source directivity information from the IS and modify them by taking the product of the sound source directivity information with the computed reflection factors for the various environmental materials).

Hirst, U.S. Patent Number 9,609,383 B1

Hirst discloses (col. 3, lines 1-5, a virtual location within the 3D virtual environment may be identified for the group of environment object; the virtual location may be associated with a relative orientation, position, and/or spatial location of the group of environment objects within the 3D virtual environment), at least one of the first virtual objects comprising one or more virtual objects having respective audio signals (col. 3, lines 18-19, audio may be selected for the group of environment objects within the 3D virtual environment). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616